Citation Nr: 1226464	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for vertigo.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

In January 2009, the Board issued a decision denying service connection vertigo.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a July 2010 Memorandum Decision, the Court vacated the Board's January 2009 decision and remanded the claim for additional reasons and bases.  The Board remanded the claim to the RO for additional development in February 2011.  The claim is now returned to the Board for consideration.


FINDING OF FACT

Vertigo is not related to active duty service.


CONCLUSION OF LAW

Vertigo was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for vertigo, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to a March 2012 readjudication of the Veteran's claim, letters dated in April 2004, September 2004, and October 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that the Veteran reported treatment for his vertigo from a VA Medical Center in 1970.  Although, a May 2006 formal finding of unavailable records notes that the VA Medical Center in question was unable to locate any records of the Veteran being treated during the entirety of 1970, specifically to include a June 1970 treatment record, the claims file reflects that the identified VA treatment records, including the June 1970 VA treatment record, were received by VA in August 2011.  

VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Most recently, the Veteran underwent a VA examination in December 2011 with regard to his vertigo, and he has not indicated that he found the December 2011 VA examination to be inadequate.  Moreover, the Board finds that the December 2011 VA examination and opinion provided is adequate, as it is based on a thorough review of the evidence in the Veteran's claims file and provides supporting explanation and rationale for the conclusion reached, which is based on a discussion of the objective facts in the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, and 1336-37 (Fed. Cir. 2006).

The Veteran's service treatment records reveal complaints of and treatment for dizziness during service.  A June 1962 entrance examination reflects that the Veterans head, face, neck, and scalp and ears were normal.  In a report of medical history, completed at that time, the Veteran denied a history of ear, nose, or throat trouble as well as dizziness or fainting spells.  An August 1965 examination also shows that the Veteran's head, face, neck, and scalp, as well as his ears, were normal.  In a report of medical history, the Veteran denied dizziness or fainting spells and ear, nose, or throat trouble.  An August 1968 examination report reveals normal ears and head, face, neck, and scalp.  Although the Veteran denied dizziness or fainting spells in a report of medical history, he noted a history of ear, nose, and throat trouble.  However, the physician's notes reveal that the problems identified by the Veteran "occurred in childhood [and] do not apply now."  July 1968 and August 1969 examinations note normal ears and head, face, neck, and scalp.  In an August 1969 report of medical history, the Veteran noted a history of dizziness or fainting spells as well as ear, nose, or throat trouble.  The physician's notes explain that the Veteran had headaches and vertigo which were associated with heat, that he had leg cramps, and that he had seasickness.  The Veteran's December 1969 separation examination shows that his ears and head, face, neck, and scalp were normal.  In a report of medical history, the Veteran again indicated that he had dizziness or fainting spells as well as ear, nose, or throat trouble.  The physician's notes reveal that the Veteran had headaches in the past and that he was dizzy with rapid standing.

In support of his claim, the Veteran submitted a VA locator card dated in June 1970.  The card does not contain any information as to the purpose of the Veteran's visit, what he was treated for, and whether he was admitted to the hospital.  A June 1970 VA treatment record, dated the same day as the locator record and from the same VA Medical Center, reflects that the Veteran sought treatment for uretheral discharge.  A specimen was obtained, which was negative for diplococcic with many pus cells.

A November 1980 VA treatment record notes the Veteran's complaints of impaired hearing but that he was "not aware of hearing loss, tinnitus, vertigo."  VA treatment records from December 1980 reveal treatment for impaired hearing with a history of ear infection, but are negative for any complaints of or treatment for vertigo.  

The Veteran underwent a VA examination in February 1981.  Although hearing loss was found on examination, there was no indication of vertigo or dizziness.  Private medical treatment records from March 1982 note that the Veteran had dizziness which was associated with his possible allergy to Penicillin.

A November 1989 National Guard examination reveals that the Veteran's ears as well as his head, face, neck, and scalp were normal.  There was a finding of impaired hearing noted, but there was no suggestion of dizziness or vertigo.  In a report of medical history, completed at that time, the Veteran denied a history of dizziness or fainting spells and ear, nose, or throat trouble.  

Private treatment records from January 1989, November 1989, and October 1995 show that the Veteran had hearing evaluations which revealed bilateral hearing loss.  There were no complaints of or treatment for dizziness or vertigo.

An April 1994 private treatment record shows that the Veteran sustained an injury in February 1993 when he twisted his neck while jumping out of a truck in the line of duty as a wildlife officer.  He stated that he was in a daze for three days thereafter.  An October 1994 private treatment record reflects that the Veteran hit the top of his head in a motor vehicle accident in 1993.

An April 1996 private treatment record reflects that the Veteran presented to the emergency department of a hospital with complaints of dizziness and spinning sensation.  He denied a history of head trauma, but noted a neck injury in the past.  A computed tomography scan of the head was performed, which was normal.  The diagnosis was vertigo.  An April 1996 discharge record reveals that the Veteran had an episode of dizziness or vertigo.  

A May 1996 private treatment record states that the Veteran was seen for evaluation of vertigo, of which he had mild attacks for several years.  He reported a sudden onset of severe vertigo the prior month.  The Veteran reported that "[i]n 1993, the disbalance began with a head injury when he jumped out of a moving car, at which time he had a loss of consciousness."  The physician diagnosed "vertigo of unknown etiology" noting that it "may well be a type of endolymphatic hydrops secondary to trauma from his car accident."  In May 1996, the Veteran underwent a electronystagmogram, which was abnormal, and revealed caloric unilateral weakness on the right indicating the presence of a right peripheral (nerve or end organ) vestibular lesion.  A June 1996 private treatment record reflects that the Veteran denied episodes of vertigo since May 1996.

A January 1997 private treatment record notes that the Veteran reported a history of vertigo since an accident in 1993.  He complained of dizziness at times.  A March 1997 VA treatment record reflects that the Veteran complained of earaches and ear infections every 90 days.  The record was silent as to any reports of vertigo or dizziness.  In March 2000, the Veteran reported dizzy spells and a "fainting feeling."  A May 2000 private treatment record notes the Veteran's reports of dizzy spells from 1993 to 1994.  The Veteran stated that his dizziness increased when he did not eat a meal.  The Veteran noted a head injury in 1993 from a motor vehicle accident.  Another May 2000 private treatment record reflects that the Veteran had a history of cervical contusion with hematoma and lumbar laminectomy, as well as persistent vertigo.  The Veteran reported that he had vertigo for many years, and that he treated the vertigo with meclazine.  He noted that he felt light-headedness if he didn't eat for more than eight hours.  Physical examination did not reveal signs of cerebellar dysfunction, including no nystagmus, no ataxia, and no cranial nerve symptoms to suggest vertebrobasilar insufficiency as a cause of dizziness.

A September 2004 private audiological evaluation notes the Veteran's complaints of vertigo and dizziness frequently.  He indicated that the episodes worsened with sudden head movements and they could last from minutes up to an hour.  

In August 2005, the Veteran underwent a VA ears examination.  The Veteran reported that his vertigo started during military service.  He stated that he had an ear infection in 1963 after swimming in the ocean in Korea.  He described his vertigo as lightheadedness lasting up to one hour on rising each morning.  He noted an acute episode after a boat trip in 1989.  The Veteran complained of constant vertigo described as movement of self, spinning, and other objects not spinning.  He denied medical treatment.  Physical examination of the auricles was normal and there was hearing loss noted.  The examiner noted that the Veteran's description of vertigo after the boat trip sounded like "sea/motion sickness."  The Veteran reported a history of head injury with loss of consciousness following a motor vehicle accident in 1993.  He also noted a history of otitis in 1962.  The diagnoses included vertigo, vestibular with right weakness on electronystagmogram of 1996.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner concluded that it was "not likely that vertigo confirmed in 1996 was related to military service."  The examiner stated that there were no complaints of vertigo during military service, and there was no medical documentation of vertigo until 1996, three years after his motor vehicle accident.  The examiner also noted that the acute episode described by the Veteran after the boat excursion in 1989 sounded like motion sickness.

In a September 2005 addendum, the August 2005 VA examiner stated that it was not possible to state whether the Veteran's inservice dizziness was due to a progressive pathologic condition or was a symptom of some transient hypotensive episode, hypoglycemia, state of dehydration or alcohol use, sleep deprivation, sinus/allergy, viral symptoms, or medication side effect.  The examiner noted that the "fact that he did not need ongoing medical attention from 1969 to 1996 for complaints of dizziness makes it less likely that the episodes were related."

In an August 2006 statement, the Veteran reported that his symptoms of vertigo started during service and that they continued, worsening, since that time.

Private treatment records from September 2006 note the Veteran's complaints of positional vertigo.  The diagnosis was probable benign positional vertigo.

A February 2008 private medical treatment record notes the Veteran's continued complaints of and treatment for dizziness and vertigo.  A March 2010 private treatment record notes that the Veteran had vertigo.  An August 2010 treatment record indicates that the Veteran was in a motor vehicle accident the week before and had numerous contusions and muscle spasm of the cervical spine.  The diagnoses were lumbago, vertigo, and sprain/strain of the neck.

During an October 2008 hearing before the Board, the Veteran testified that he had ear infections during service, and that he had symptoms including ringing in the ears, sounds in the ears, pressure, a lightheaded feeling, dizziness, wooziness, and not hearing clearly.  He reported that he had a serious ear infection in 1964 where both ears were infected and treatment lasted for three weeks or more.  He stated that he continued to have these problems after service discharge, and that he sought treatment from the VA Medical Center in Fayetteville in 1970.  He explained that he continued to seek medical treatment "up until this day" explaining that he "probably have seen doctors about the symptoms during the '70's and '80's."  He noted that the treatment that he sought during that time was from private doctors, and that he identified those private medical providers in order to obtain their records.  He also indicated that he was being treated for vertigo before 1993, but did not identify any treatment providers.  He reported that his inservice symptoms of vertigo "continued all the way through up until today."

In December 2011, the Veteran underwent another VA ears examination.  The Veteran reported that he started having ear infections, hearing loss, and dizziness in 1963.  He noted that had treatment for ear infections during service, and that he had dizziness with standing.  The Veteran complained of current vertigo occurring more than once weekly from between 1 to 24 hours.  Physical examination revealed swelling of the left ear canal.  The right tympanic membrane could not be visualized due to cerumen.  The external ears were normal.  Gait was normal, and a Romberg and Dix Hallpike test were normal.  Limb coordination was also normal.  The diagnosis was right peripheral nerve vestibular lesion.  After extensively reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner concluded that it was "less likely than not that the current disorder is related to his military service."  The examiner explained that, while the Veteran did report dizziness, headache, eye trouble, ear trouble, and sea sickness, the physician associated his dizziness with heat and/or sea sickness which was reasonable as the Veteran also complained of muscle cramps which is also a sign of heat-related illness.  The examiner noted that there was no evidence of chronic ear infections and that one complaint of dizziness in a discharge physical is not enough to assume that the Veteran had vertigo, as his complaint of dizziness was consistent with heat or dehydration or a side effect of medication.  In addition, the examiner observed that there was no documentation of dizziness until 1980, which shows that there was not continuity of care.  Further, the Veteran's own reports in the claims file reflect that vertigo was not present until 1994, following a head injury.  Last, the examiner noted that the Veteran had other conditions which could cause or contribute to dizziness, including bradycardia, cardiomyopathy, probable orthostatic hypertension, anemia, diverticulitis, motion sickness, and panic attacks.

A current diagnosis of vertigo is of record.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the Veteran's service treatment records reflect diagnoses of dizziness and vertigo during service.  Accordingly, there is inservice evidence of vertigo.

However, the remaining evidence of record does not support a nexus between the Veteran's inservice complaints of dizziness and vertigo and his current vertigo.  The only two medical opinions of record addressing the etiology of the Veteran's vertigo are the August 2005 VA examination and addendum and the December 2011 VA examination.  Both the August 2005 VA examiner and the December 2011 VA examiner concluded, after extensively reviewing the Veteran's claims file, that the Veteran's vertigo was not related to his documented inservice complaints of dizziness and vertigo.  Both VA examiners provided supporting rationale for their conclusions which are supported by the factual information in the claims file.  The Board acknowledges that the examiners based part of their rationales on the lack of evidence of continuous symptoms of vertigo between service discharge and the initial diagnosis in 1996, finding that the Veteran's statements concerning his continuous symptomatology and treatment were inconsistent with the evidence of record.  Although the determination of credibility of the evidence is the Board's role and not the role of the medical examiner, as discussed below, the Board finds the Veteran's statements regarding continuity of symptomatology of his vertigo from service discharge to 1996 to lack credibility, and thus, probative value.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (noting that the Board "has the duty to assess the credibility and probative weight of evidence").  Accordingly, the findings and conclusions made by the VA examiners in this case are supported by the facts, and are probative on the issue of whether the Veteran's current vertigo is related to his inservice symptomatology.

In that regard, the Board acknowledges the Veteran's lay statements that he had vertigo continuously since service discharge.  During his October 2008 hearing before the Board, during an August 2005 VA examination, in an August 2006 statement, and during a December 2011 VA examination, the Veteran reported that his vertigo symptoms started during service and that he had them continuously since that time.  Nevertheless, the Veteran's lay statements are not corroborated by the evidence of record and are inconsistent with his other statements of record.  Specifically, in November 1980, the Veteran reported that he was "not aware of . . . vertigo."  In a report of medical history, the Veteran denied a history of dizziness or fainting spells.  In May 1996, the Veteran reported a history of mild attacks of vertigo for several years, and noted that "[i]n 1993, the disbalance began with a head injury . . . ."  In January 1997, the Veteran reported a history of vertigo since an accident in 1993.  In May 2000, the Veteran noted dizzy spells from 1993 to 1994.  Thus, the Veteran's statements regarding the continuity of his vertigo symptoms since service discharge are inconsistent.  

Moreover, as explained by the VA examiners, the medical evidence of record is essentially silent as to a diagnosis of vertigo until April 1996, over 28 years after the Veteran's discharge from service.  Although the Veteran complained of dizziness in March 1982, the treating physician attributed the dizziness to a possible allergy to Penicillin.  There is no indication in the medical evidence prior to 1996 that the Veteran had continuous symptoms of vertigo or dizziness.  While treated for impaired hearing and a history of ear infection in December 1980, the Veteran did not complain of vertigo or dizziness.  Similarly, a February 1981 audiological VA examination was negative for complaints of or treatment for vertigo or dizziness.  Private records showing treatment for hearing loss in January 1989, November 1989, and October 1995 are silent as to complaints of or treatment for vertigo or dizziness.  Thus, although the Veteran was treated for numerous other ear-related problems prior to 1996, there is no evidence that the Veteran complained of any dizziness or vertigo prior to 1996 aside from the March 1982 report of dizziness which was noted as attributable to a likely allergy to Penicillin.

Additionally, the Board acknowledges the Veteran's contention that he received treatment for dizziness or vertigo in June 1970 from a VA Medical Center, and that he submitted a VA locator card dated from that time to support his argument.  Nevertheless, a VA treatment record dated the same day in June 1970 from the same VA Medical Center reflects that the Veteran was treated for uretheral discharge.  There is no indication that he was treated for dizziness or vertigo at that time.

Accordingly, although the Veteran provided lay statements that he had vertigo and dizziness symptoms continuously since service discharge, and his statements are competent evidence of these symptoms, the Board does not find these statements are credible in light of the Veteran's numerous inconsistent statements and the objective medical evidence which fails to show a diagnosis of or treatment for vertigo until 1996.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Thus, as there is no competent, credible, and probative lay or medical evidence linking the Veteran's current vertigo to his active duty service, service connection for vertigo is not warranted.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for vertigo is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


